Title: To Benjamin Franklin from Joseph Berington, [after 13 December 1777]
From: Berington, Joseph
To: Franklin, Benjamin


Sir
A L’Hotel de York Ruë Jacob[after December 13, 1777]
I feel myself much disappointed in not having found you in Paris, as I had expected. Business, which brought me hither, renders it impossible for me to call on you at present. If I can steal a few hours before my return, I shall with pleasure wait on you. Our friend Dr. Priestley was so obliging as to recommend me to you. I send you his letter with his two last publications. When shall we see an end to this unnatural quarrel, which seems to threaten destruction to both nations! To unite is certainly a work more becoming the character of a real philosopher and a friend to mankind, than to disunite. I know you wish the former. Add, Sir, one thing more to the reputation, you have justly acquired, and that will complete it. Aim to reunite a divided and falling Empire. It is the common wish. I remain Sir with great respect your obedient humble Servant
Joseph Berington
 
Addressed: Dr. Franklin
Notation: Joseph Berington Paris
